DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and arguments filed on 07/12/2021 have been entered and considered.  
Claims 1-10 are pending;
Claims 1 and 6 are amended;
Claims 5 and 10 are withdrawn; and
Claims 1-4 and 6-9 are under examination.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Claim 6. A method for determining selectively whether or not a sample contains at least one selected from the group consisting of Cercospora fungus and Pseudocercospora fungus, the method comprising: 

[[(e)]] (b) determining that the sample contains the at least one selected from the group consisting of Cercospora fungus and Pseudocercospora fungus, if the mixture is orange.
Claims 5 and 10. Cancelled.

Note: This application is in condition for allowance except for the presence of claims 5 and 10, directed to a device, non-elected without traverse.  Accordingly, the claims have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  
(i) The rejection of Claims 1-4 and 6-9 under 35 U.S.C. 101 is withdrawn due to Examiner’s further consideration and Applicant’s persuasive arguments. In details, 
the formazan product is not a naturally-occurring product present in cells or samples. Rather, it is generated through the chemical reaction of TMPD, WST-8, and cellular NAD+/NADH after the TMPD and WST-8 are mixed with the sample that contains cells. In addition, there is no evidence to support that TMPD and WST-8 occur in the nature. Thus, the redox reaction of TMPD, WST-8, and cellular NAD+/NADH as well as the formation of formazan by the reaction are not a natural phenomenon.  Furthermore, the 
(ii) The rejections of Claims 1-4 and 6-9 under 35 U.S.C. 103 over Prabst in view of Rawson, Huang, and/or Sigma are withdrawn due to Applicant’s persuasive arguments  in the 07/12/2021 response (pages 8 and 9). 
Therefore, the claimed method is novel and unobvious over the art of record.  Accordingly, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4 and 6-9 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653



/ALLISON M FOX/Primary Examiner, Art Unit 1633